Simmons, Justice.
The chancellor did not abuse bis discretion in granting this injunction. While it is true tbe courts should be particular in granting injunctions against persons in tbe pursuit of their lawful business or rights, yet in this case, under tbe facts as disclosed by tbe record, tbe court did not err in granting tbe injunction. The plaintiff in , error was attempting to erect a bouse across a public alley, twenty feet in width, on which alley tbe defendant i 11 error was tbe owner of abutting property. Cohen, tbe plaintiff' in error, does not claim or pretend that be had any right whatever to erect tbe building across tbe alley. True, he says that it would be high enough from the ground not to obstruct the free passage of tbe alley. Tbe only thing be complains of is that tbe defendant in error, tbe complainant below, was not damaged by bis illegal act, and therefore tbe court bad no right to grant tbe injunction. The chancellor beard the evidence in tbe case, and be thought that tbe complainant bad made out a case of special damage, and we will not interfere with bis judgment. On the final trial, it will be for the jury to say whether tbe Complainant proves its damage or not.
Besides, tbe injunction cannot possibly hurt tbe plaintiff in error, because he has no legal right to erect this building across tbe public alley.
" Judgment affirmed.